Matter of Walker v Roque (2016 NY Slip Op 02155)





Matter of Walker v Roque


2016 NY Slip Op 02155


Decided on March 24, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2016

Tom, J.P., Friedman, Saxe, Richter, JJ.


597 401392/12

[*1]In re Sherman Walker, Petitioner-Appellant, 
F.O.I.L. Appeals Officer and Assistant District Attorney,
vSusan C. Roque, of The New York County District Attorney's Office, Respondent-Respondent.


Sherman Walker, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Sheila L. Bautista of counsel), for respondent.

Judgment, Supreme Court, New York County (Donna M. Mills, J.), entered September 18, 2012, denying the petition to compel respondent to disclose documents requested by petitioner pursuant to the Freedom of Information Law (FOIL), and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The court properly found that the proceeding is time-barred. Petitioner's 2012 FOIL request was duplicative of his 1992 FOIL request seeking essentially the same materials pertaining to the same criminal case, notwithstanding that the prior request was more detailed than the instant request (see Matter of Garcia v Division of State Police, 302 AD2d 755, 756 [3d Dept 2003]). The four-month statute of limitations to commence an article 78 proceeding (see CPLR 217[1]) expired long before petitioner commenced this proceeding in 2012, since the instant FOIL request did not extend or toll petitioner's time to bring this proceeding challenging the 1993 denial of his administrative appeal from the denial of his 1992 request (see Matter of Andrade v New York City Police Dept., 106 AD3d 520 [1st Dept 2013]; Matter of Kelly v New York City Police Dept., 286 AD2d 581 [1st Dept 2001]).
Petitioner's remaining arguments are unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 24, 2016
CLERK